DETAILED ACTION
Response Period
The period to respond is reset to 3 months from the date of the present office action.  The office action mailed on March 1, 2022 included a typographic error in the discussion of applied reference to Ichikawa.  The correct reference number is JP2017-152528. 
A new PTO-892 is attached to the present office action and cites JP2017-152528. A copy of the Japanese reference will also be mailed along with the present office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ichikawa (JP2017-152528). Ichikawa teaches an electronic module 1000A comprising: an electronic element 200; a connection body 31 provided on a front face of the electronic element; and a detection part having a winding wire part 70 provided so as to surround the connection body (fig 5), and a winding return wire 78 part connected to a terminal end part of the winding wire part and returns from the terminal end part toward a starting end part 88 (see fig 5).  Regarding claim 2, the connection body has a head part 50 and a pillar part 31 extending from the head part in a thickness direction of the head part, and the winding wire part 70 and the winding return wire part 78 are provided so as to surround the pillar part (see fig. 5).  Regarding claim 3, the electronic element has a first electronic element 40 on which the pillar part is provided, and a second electronic element 210 which is provided on the head part.  
Regarding claim 8 Ichikawa teaches an electronic module 1000A comprising: an electronic element 100a having a second element electrode 82 provided on a back face side; and a detection part .  

Allowable Subject Matter
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MAHONEY whose telephone number is (571)272-2122. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

/CHRISTOPHER E MAHONEY/Primary Examiner, Art Unit 2852